ORDER OF DISMISSAL *
Petitioner Setsuko Betty Post appeals the district court’s denial of her 28 U.S.C. § 2254 habeas corpus petition challenging her jury conviction for workers compensation insurance fraud and perjury. We do not have jurisdiction to hear Post’s appeal, because her claim is grounded in the California Court of Appeal’s interpretation of California’s statutes governing perjury and the taking of depositions, which are matters of state law. See Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). Post has thus failed to put forth a cognizable claim for federal habeas corpus review. See 28 U.S.C. § 2254(d)(1).
In addition, the California Supreme Court denied Post’s state habeas petition because Post was not in custody when she filed that proceeding. See In re Wessley W., 125 Cal.App.3d 240, 181 Cal.Rptr. 401, 403 (1981). Post’s lack of custody is a procedural bar, and there is no basis upon which we may premise jurisdiction to hear this appeal.
DISMISSED.

 This Order is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.